Exhibit 10.11

 

EXECUTION COPY

 

EMPLOYEE MATTERS AGREEMENT

 

by and between

 

IAC/INTERACTIVECORP

 

and

 

EXPEDIA, INC.

 

Dated as of August 9, 2005



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I

   DEFINITIONS    1

1.1

   Affiliate    1

1.2

   Agreement    1

1.3

   Ancillary Agreements    1

1.4

   Approved Leave of Absence    1

1.5

   ASO Contract    1

1.6

   Auditing Party    1

1.7

   Award    2

1.8

   Benefit Plan    2

1.9

   Close of the Effective Date    2

1.10

   COBRA    2

1.11

   Code    2

1.12

   Committee    2

1.13

   Covered Employees    2

1.14

   Current Term    2

1.15

   Effective Date    2

1.16

   Effective Time    2

1.17

   Effective Time Year    2

1.18

   ERISA    2

1.19

   Expedia    2

1.20

   Expedia Common Stock    3

1.21

   Expedia Employee    3

1.22

   Expedia Entities    3

1.23

   Expedia Executive Benefit Plans    3

1.24

   Expedia Flexible Benefit Plan    3

1.25

   Expedia Long-Term Incentive Plan    3

1.26

   Expedia Ratio    3

1.27

   Expedia Retirement Savings Plan    3

1.28

   Expedia Retirement Savings Plan Trust    3

1.29

   Expedia Stock Value    3

1.30

   Former Expedia Employee    3

1.31

   Former IAC Employee    3

1.32

   Group Insurance Policies    3

1.33

   Health and Welfare Plans    4

1.34

   HIPAA    4

1.35

   HMO    4

1.36

   HMO Agreements    4

1.37

   IAC    4

1.38

   IAC Common Stock    4

1.39

   IAC Compensation/Benefits Committee    4

1.40

   IAC Employee    4

1.41

   IAC Entities    4

 

-i-



--------------------------------------------------------------------------------

1.42

   IAC Executive Benefit Plans    4

1.43

   IAC Executive Deferred Compensation Plan    4

1.44

   IAC Flexible Benefit Plans    5

1.45

   IAC Incentive Plans    5

1.46

   IAC Long-Term Incentive Plans    5

1.47

   IAC Post-Separation Stock Value    5

1.48

   IAC Ratio    5

1.49

   IAC Retirement Savings Plan    5

1.50

   IAC Severance Pay Program    5

1.51

   IAC Stock Value    5

1.52

   Immediately after the Effective Date    5

1.53

   Liabilities    5

1.54

   Medical Plan    5

1.55

   NASDAQ    6

1.56

   Non-parties    6

1.57

   Option    6

1.58

   Participating Company    6

1.59

   Person    6

1.60

   Restricted Stock    6

1.61

   Restricted Stock Unit    6

1.62

   Reverse Stock Split    6

1.63

   Separated Businesses    6

1.64

   Separation    6

1.65

   Separation Agreement    6

1.66

   Subsidiaries    6

1.67

   Tax Sharing Agreement    7

1.68

   Transferred Account Balances    7

1.69

   U.S.    7

1.70

   VEBA    7

ARTICLE II

   GENERAL PRINCIPLES    7

2.1

   Employment of Expedia Employees    7

2.2

   Assumption and Retention of Liabilities; Related Assets    7

2.3

   Expedia Participation in IAC Benefit Plans    8

2.4

   Terms of Participation by Expedia Employees in Expedia Benefit Plans    8

2.5

   Commercially Reasonable Efforts    8

2.6

   Regulatory Compliance    8

2.7

   Approval by IAC as Sole Stockholder    8

ARTICLE III

   SAVINGS PLANS    8

3.1

   Savings Plan    8

3.2

   Stock Considerations    9

ARTICLE IV

   HEALTH AND WELFARE PLANS    9

4.1

   General    9     

(a)    Establishment of Expedia Health and Welfare Plans

   9     

(b)    Retention of Sponsorship and Liabilities

   10

 

-ii-



--------------------------------------------------------------------------------

4.2

   Vendor Contracts    10     

(a)    Third-Party ASO Contracts, Group Insurance Policies and HMOs

   10     

(b)    Effect of Change in Rates

   10

4.3

   Flexible Benefit Plan    11

4.4

   Workers’ Compensation Liabilities    11

4.5

   Payroll Taxes and Reporting of Compensation    12

4.6

   COBRA and HIPAA Compliance    12

4.7

   VEBA    12

ARTICLE V

   EXECUTIVE BENEFITS AND OTHER BENEFITS    13

5.1

   Assumption of Obligations    13

5.2

   IAC Incentive Plans    13     

(a)    Expedia Bonus Awards

   13     

(b)    IAC Bonus Awards

   13

5.3

   IAC Long-Term Incentive Plans    13     

(a)    Vested Old IAC Options

   13     

(b)    Unvested Old IAC Options Held by IAC Employees and Former IAC Employees
other than Barry Diller

   14     

(c)    Unvested Old IAC Options Held by Expedia Employees and Former Expedia
Employees other than Barry Diller

   14     

(d)    Unvested Old IAC Options Held by Mr. Diller

   15     

(e)    IAC Restricted Stock Units Held by IAC Employees and Former IAC Employees

   15     

(f)     IAC Restricted Stock Units Held by Expedia Employees and Former Expedia
Employees

   16     

(g)    IAC Restricted Stock

   16     

(h)    Foreign Grants/Awards

   16     

(i)     Miscellaneous Option and Other Award Terms

   16     

(j)     Waiting Period for Exercisability of Options and Grant of Options and
Awards

   17     

(k)    Restrictive Covenants

   17

5.4

   Registration Requirements    18

5.5

   IAC Executive Deferred Compensation Plans    18

5.6

   Severance    18

ARTICLE VI

   GENERAL AND ADMINISTRATIVE    18

6.1

   Sharing of Participant Information    18

6.2

   Reasonable Efforts/Cooperation    19

6.3

   No Third-Party Beneficiaries    19

6.4

   Audit Rights With Respect to Information Provided    19

6.5

   Fiduciary Matters    20

6.6

   Consent of Third Parties    20

ARTICLE VII

   MISCELLANEOUS    20

7.1

   Effect If Effective Time Does Not Occur    20

7.2

   Relationship of Parties    20

7.3

   Affiliates    20

7.4

   Notices    21

7.5

   Incorporation of Separation Agreement Provisions    21

 

-iii-



--------------------------------------------------------------------------------

EMPLOYEE MATTERS AGREEMENT

 

This Employee Matters Agreement (this “Agreement”), dated as of August 9, 2005,
with effect as of the Effective Time, is entered into by and between
IAC/InterActiveCorp, a Delaware corporation (“IAC”), and Expedia, Inc., a
Delaware corporation (“Expedia”).

 

RECITALS:

 

WHEREAS, IAC and Expedia have entered into a Separation Agreement pursuant to
which the Parties (as defined below) have set out the terms on which, and the
conditions subject to which, they wish to implement the Separation (as defined
in the Separation Agreement) (such agreement, as amended, restated or modified
from time to time, the “Separation Agreement”).

 

WHEREAS, in connection therewith, IAC and Expedia have agreed to enter into this
Agreement to allocate between them assets, liabilities and responsibilities with
respect to certain employee compensation, pension and benefit plans, programs
and arrangements and certain employment matters.

 

NOW THEREFORE, in consideration of the mutual agreements, covenants and other
provisions set forth in this Agreement, the Parties hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

Unless otherwise defined in this Agreement, capitalized words and expressions
and variations thereof used in this Agreement or in its Appendices have the
meanings set forth below. Capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Separation Agreement.

 

1.1 “Affiliate” has the meaning given that term in the Separation Agreement.

 

1.2 “Agreement” means this Employee Matters Agreement, including all the
Schedules hereto.

 

1.3 “Ancillary Agreements” has the meaning given that term in the Separation
Agreement.

 

1.4 “Approved Leave of Absence” means an absence from active service (i) due to
an individual’s inability to perform his or her regular job duties by reason of
illness or injury and resulting in eligibility to receive benefits pursuant to
the terms of the IAC Short-Term Disability Plan or the IAC Long-Term Disability
Plan, or (ii) pursuant to an approved leave policy with a guaranteed right of
reinstatement.

 

1.5 “ASO Contract” has the meaning set forth in Section 4.2(a).

 

1.6 “Auditing Party” has the meaning set forth in Section 6.4(a).



--------------------------------------------------------------------------------

1.7 “Award” when immediately preceded by “IAC,” means IAC Restricted Stock and
IAC Restricted Stock Units and, when immediately preceded by “Expedia,” means
Expedia Restricted Stock and Restricted Stock Units.

 

1.8 “Benefit Plan” means, with respect to an entity or any of its Subsidiaries,
(a) each “employee welfare benefit plan” (as defined in Section 3(1) of ERISA)
and all other employee benefits arrangements, policies or payroll practices
(including, without limitation, severance pay, sick leave, vacation pay, salary
continuation, disability, retirement, deferred compensation, bonus, stock option
or other equity-based compensation, hospitalization, medical insurance or life
insurance) sponsored or maintained by such entity or by any of its Subsidiaries
(or to which such entity or any of its Subsidiaries contributes or is required
to contribute) and (b) all “employee pension benefit plans” (as defined in
Section 3(2) of ERISA), occupational pension plan or arrangement or other
pension arrangements sponsored, maintained or contributed to by such entity or
any of its Subsidiaries (or to which such entity or any of its Subsidiaries
contributes or is required to contribute). When immediately preceded by “IAC,”
Benefit Plan means any Benefit Plan sponsored, maintained or contributed to by
IAC or an IAC Entity. When immediately preceded by “Expedia,” Benefit Plan means
any Benefit Plan sponsored, maintained or contributed to by Expedia or any
Expedia Entity.

 

1.9 “Close of the Effective Date” means 11:59:59 P.M., Eastern Standard Time or
Eastern Daylight Time (whichever shall then be in effect), on the Effective
Date.

 

1.10 “COBRA” means the continuation coverage requirements for “group health
plans” under Title X of the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, and as codified in Code § 4980B and ERISA §§ 601 through 608.

 

1.11 “Code” means the Internal Revenue Code of 1986, as amended, or any
successor federal income tax law. Reference to a specific Code provision also
includes any proposed, temporary or final regulation in force under that
provision.

 

1.12 “Committee” has the meaning set forth in Section 5.3(a).

 

1.13 “Covered Employees” has the meaning set forth in Section 4.3.

 

1.14 “Current Term” has the meaning set forth in Section 4.4(b).

 

1.15 “Effective Date” has the meaning given that term in the Separation
Agreement.

 

1.16 “Effective Time” has the meaning given that term in the Separation
Agreement.

 

1.17 “Effective Time Year” means the calendar year during which the Effective
Time occurs.

 

1.18 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended. Reference to a specific provision of ERISA also includes any proposed,
temporary or final regulation in force under that provision.

 

1.19 “Expedia” has the meaning set forth in the preamble to this Agreement.

 

-2-



--------------------------------------------------------------------------------

1.20 “Expedia Common Stock” has the meaning given that term in the Separation
Agreement.

 

1.21 “Expedia Employee” means any individual who, immediately prior to the
Effective Time, is either actively employed by, or then on Approved Leave of
Absence from, an Expedia Entity.

 

1.22 “Expedia Entities” means the Expedia Group as defined in the Separation
Agreement and any business or operations (whether current or historical
regardless of whether discontinued or sold) included in the Separated
Businesses.

 

1.23 “Expedia Executive Benefit Plans” means the executive benefit and
nonqualified plans, programs, and arrangements established, sponsored,
maintained, or agreed upon, by any Expedia Entity for the benefit of employees
and former employees of any Expedia Entity before the Close of the Effective
Date.

 

1.24 “Expedia Flexible Benefit Plan” means the flexible benefit plan to be
established by Expedia pursuant to Section 4.3 of this Agreement as in effect as
of the time relevant to the applicable provision of this Agreement.

 

1.25 “Expedia Long-Term Incentive Plan” means the long-term incentive plan or
program to be established by Expedia, effective immediately prior to the
Effective Date, in connection with the treatment of Awards as described in
Article V.

 

1.26 “Expedia Ratio” means 1.12444, the quotient obtained by dividing the IAC
Stock Value by the Expedia Stock Value.

 

1.27 “Expedia Retirement Savings Plan” means the 401(k) and profit sharing plan
to be established by Expedia pursuant to Section 3.1 of this Agreement, as in
effect as of the time relevant to the applicable provision of this agreement.

 

1.28 “Expedia Retirement Savings Plan Trust” means a trust relating to the
Expedia Retirement Savings Plan intended to qualify under Section 401(a) and be
exempt under Section 501(a) of the Code.

 

1.29 “Expedia Stock Value” means $22.50, the closing per-share price of Expedia
Common Stock trading in the “when issued market” on August 8, 2005, as listed on
the NASDAQ as of 4:00 P.M., Eastern Daylight Time.

 

1.30 “Former Expedia Employee” means any individual who as of the Effective Time
is a former employee of the Expedia Group or the IAC Group, and whose last
employment with the Expedia Group or IAC Group, was with an Expedia Entity.

 

1.31 “Former IAC Employee” means any individual who as of the Effective Time is
a former employee of the IAC Group or the Expedia Group, and whose last
employment with the IAC Group or Expedia Group, was with an IAC Entity.

 

1.32 “Group Insurance Policies” has the meaning set forth in Section 4.2(a).

 

-3-



--------------------------------------------------------------------------------

1.33 “Health and Welfare Plans” means any plan, fund or program which was
established or is maintained for the purpose of providing for its participants
or their beneficiaries, through the purchase of insurance or otherwise, medical,
dental, surgical or hospital care or benefits, or benefits in the event of
sickness, accident, disability, death or unemployment, or vacation benefits,
apprenticeship or other training programs or day care centers, scholarship
funds, or prepaid legal services, including any such plan, fund or program as
defined in Section 3(1) of ERISA. When immediately preceded by “IAC,” Health and
Welfare Plans means each Health and Welfare Plan that is an IAC Benefit Plan.
When immediately preceded by “Expedia,” Health and Welfare Plans means each
Health and Welfare Plan that is an Expedia Benefit Plan.

 

1.34 “HIPAA” means the health insurance portability and accountability
requirements for “group health plans” under the Health Insurance Portability and
Accountability Act of 1996, as amended.

 

1.35 “HMO” means a health maintenance organization that provides benefits under
the IAC Medical Plans or the Expedia Medical Plans.

 

1.36 “HMO Agreements” has the meaning set forth in Section 4.2(a).

 

1.37 “IAC” has the meaning set forth in the preamble to this Agreement.

 

1.38 “IAC Common Stock” means, with respect to periods prior to the Separation,
shares of common stock, $0.01 par value per share, of IAC, and with respect to
periods following the Separation, shares of common stock, $0.001 par value per
share, of IAC.

 

1.39 “IAC Compensation/Benefits Committee“ means the Compensation/Benefits
Committee of the IAC Board of Directors, or any subcommittee thereof.

 

1.40 “IAC Employee” means any individual who, immediately prior to the Close of
the Effective Date, is either actively employed by, or then on Approved Leave of
Absence from, any IAC Entity.

 

1.41 “IAC Entities” means the members of the IAC Group, as defined in the
Separation Agreement, and their respective Subsidiaries and Affiliates,
excluding any business or operations (whether current or historical, regardless
of whether discontinued or sold) that are included in the Separated Businesses.

 

1.42 “IAC Executive Benefit Plans” means the executive benefit and nonqualified
plans, programs, and arrangements established, sponsored, maintained, or agreed
upon, by any IAC Entity for the benefit of employees and former employees of any
IAC Entity before the Close of the Effective Date.

 

1.43 “IAC Executive Deferred Compensation Plan” means the IAC Executive Deferred
Compensation Plan in effect as of the time relevant to the applicable provision
of this Agreement.

 

-4-



--------------------------------------------------------------------------------

1.44 “IAC Flexible Benefit Plans” means the IAC Healthcare FSA and the IAC
Dependent Care FSA, as in effect as of the time relevant to the applicable
provision of this Agreement.

 

1.45 “IAC Incentive Plans” means any of the annual or short term incentive plans
of IAC, all as in effect as of the time relevant to the applicable provisions of
this Agreement.

 

1.46 “IAC Long-Term Incentive Plans” means any of the Silver King
Communications, Inc. 1995 Stock Incentive Plan, HSN, Inc. 1997 Stock and Annual
Incentive Plan, USA Interactive Amended and Restated 2000 Annual Stock and
Incentive Plan, IAC/InterActiveCorp 2005 Stock and Annual Incentive Plan, Home
Shopping Network, Inc. 1996 Stock Option Plan for Employees, Equity and Bonus
Compensation Agreement with Barry Diller, Expedia, Inc. 1999 Amended and
Restated Stock Option Plan, the Hotels Reservations Network, Inc. 2000 Stock
Plan, Ticketmaster Online-Citysearch, Inc. 1996 Stock Option Plan, Ticketmaster
Online-Citysearch, Inc. 1998 Stock Option Plan, Ticketmaster 1999 Stock Plan,
and Ticketweb, Inc. 2000 Stock Plan, Styleclick, Inc. 1995 Stock Option Plan,
Servicemagic, Inc. Amended and Restated 1999 Stock Option Plan and Precision
Response Corporation Amended and Restated 1996 Incentive Stock Plan, Expedia,
Inc. Amended and Restated 2001 Stock Plan, 1998 Stock Option Plan of
LendingTree, Inc., Amended and Restated Stock Incentive Plan of LendingTree,
Inc., the Silver King Communications, Inc. Directors Stock Option Plan, Hotwire,
Inc. 2000 Equity Incentive Plan and any other stock incentive plan of IAC, all
as in effect as of the time relevant to the applicable provisions of this
Agreement.

 

1.47 “IAC Post-Separation Stock Value” means $28.10, the closing per-share price
of IAC Common Stock in the “when issued market” on August 8, 2005, as listed on
the NASDAQ as of 4:00 P.M. Eastern Daylight time.

 

1.48 “IAC Ratio” means 0.90036, the quotient obtained by dividing the IAC Stock
Value by the IAC Post-Separation Stock Value.

 

1.49 “IAC Retirement Savings Plan” means the InterActiveCorp Retirement Savings
Plan as in effect as of the time relevant to the applicable provision of this
Agreement.

 

1.50 “IAC Severance Pay Program” means any severance plan, policy, program or
other arrangement as in effect as of the time relevant to the applicable
provision of this Agreement.

 

1.51 “IAC Stock Value” means $25.30, the closing per-share price of the IAC
Common Stock trading “regular way with due bills” on August 8, 2005, as listed
on the NASDAQ as of 4:00 P.M., Eastern Daylight Time.

 

1.52 “Immediately after the Effective Date” means on the first moment of the day
after the Effective Date.

 

1.53 “Liabilities” has the meaning given that term in the Separation Agreement.

 

1.54 “Medical Plan” when immediately preceded by “IAC,” means the Benefit Plan
under which medical benefits are provided to IAC Employees established and
maintained by

 

-5-



--------------------------------------------------------------------------------

IAC. When immediately preceded by Expedia, Medical Plan means the Benefit Plan
under which medical benefits are provided to Expedia Employees to be established
by Expedia pursuant to Article IV.

 

1.55 “NASDAQ” means the National Association of Securities Dealers Inc.
Automated Quotation System.

 

1.56 “Non-parties” has the meaning set forth in Section 6.4(b).

 

1.57 “Option” when immediately preceded by “Old IAC,” means an option (either
nonqualified or incentive) to purchase shares of IAC Common Stock prior to the
Effective Time pursuant to an IAC Long-Term Incentive Plan. When immediately
preceded by “New IAC,” Option means an option (either nonqualified or incentive)
to purchase shares of IAC Common Stock following the Effective Time pursuant to
an IAC Long-Term Incentive Plan. When immediately preceded by “Expedia,” Option
means an option (either nonqualified or incentive) to purchase shares of Expedia
Common Stock following the Effective Time pursuant to the Expedia Long-Term
Incentive Plan.

 

1.58 “Participating Company” means (a) IAC and (b) any other Person (other than
an individual) that participates in a plan sponsored by any IAC Entity.

 

1.59 “Person” has the meaning given that term in the Separation Agreement.

 

1.60 “Restricted Stock” when immediately preceded by “IAC,” means shares of IAC
Common Stock that are subject to restrictions on transferability and a risk of
forfeiture and are issued under an IAC Benefit Plan and, when immediately
preceded by “Expedia,” means shares of Expedia Common Stock that are subject to
restrictions on transferability and a risk of forfeiture and are issued under an
Expedia Benefit Plan.

 

1.61 “Restricted Stock Unit” when immediately preceded by “IAC,” means units
issued under an IAC Benefit Plan representing a general unsecured promise by IAC
to pay the value of shares of IAC Common Stock in cash or shares of IAC Common
Stock and, when immediately preceded by “Expedia,” means units issued under the
Expedia Long-Term Incentive Plan representing a general unsecured promise by
Expedia to pay the value of shares of Expedia Common Stock in cash or shares of
Expedia Common Stock.

 

1.62 “Reverse Stock Split” means the one-for-two reverse stock split of IAC
Common Stock that IAC will complete immediately prior to the Effective Time.

 

1.63 “Separated Businesses” has the meaning given that term in the Separation
Agreement.

 

1.64 “Separation” has the meaning given that term in the Separation Agreement.

 

1.65 “Separation Agreement” has the meaning set forth in the recitals to this
Agreement.

 

1.66 “Subsidiaries” has the meaning given that term in the Separation Agreement.

 

-6-



--------------------------------------------------------------------------------

1.67 “Tax Sharing Agreement” means the Tax Sharing Agreement entered into as of
the date hereof between IAC and Expedia.

 

1.68 “Transferred Account Balances” has the meaning set forth in Section 4.3.

 

1.69 “U.S.” means the 50 United States of America and the District of Columbia.

 

1.70 “VEBA” when immediately preceded by IAC, means the IAC Health and Welfare
Benefit Trust. When immediately preceded by Expedia, VEBA means the Expedia
Health and Welfare Benefit Trust to be established by Expedia pursuant to
Section 4.7 that corresponds to the IAC VEBA.

 

ARTICLE II

GENERAL PRINCIPLES

 

2.1 Employment of Expedia Employees. All Expedia Employees shall continue to be
employees of Expedia or another Expedia Entity, as the case may be, immediately
after the Effective Time.

 

2.2 Assumption and Retention of Liabilities; Related Assets.

 

(a) As of the Effective Date, except as expressly provided in this Agreement,
the IAC Entities shall assume or retain and IAC hereby agrees to pay, perform,
fulfill and discharge, in due course in full (i) all Liabilities under all IAC
Benefit Plans, (ii) all Liabilities with respect to the employment or
termination of employment of all IAC Employees, Former IAC Employees and their
dependents and beneficiaries, and other service providers (including any
individual who is, or was, an independent contractor, temporary employee,
temporary service worker, consultant, freelancer, agency employee, leased
employee, on-call worker, incidental worker, or nonpayroll worker of any IAC
Entity or in any other employment, non-employment, or retainer arrangement, or
relationship with any IAC Entity), in each case to the extent arising in
connection with or as a result of employment with or the performance of services
to any IAC Entity, and (iii) any other Liabilities expressly assigned to IAC
under this Agreement. All assets held in trust to fund the IAC Benefit Plans and
all insurance policies funding the IAC Benefit Plans shall be IAC Assets (as
defined in the Separation Agreement), except to the extent specifically provided
otherwise in this Agreement.

 

(b) From and after the Effective Date, except as expressly provided in this
Agreement, Expedia and the Expedia Entities shall assume or retain, as
applicable, and Expedia hereby agrees to pay, perform, fulfill and discharge, in
due course in full, (i) all Liabilities under all Expedia Benefit Plans,
(ii) all Liabilities with respect to the employment or termination of employment
of all Expedia Employees, Former Expedia Employees and their dependents and
beneficiaries, and other service providers (including any individual who is, or
was, an independent contractor, temporary employee, temporary service worker,
consultant, freelancer, agency employee, leased employee, on-call worker,
incidental worker, or nonpayroll worker of Expedia or any Expedia Entity or in
any other employment, non-employment, or retainer arrangement, or relationship
with Expedia or an Expedia Entity), in each case to the extent arising in
connection with or as a result of employment with or the performance of services
to

 

-7-



--------------------------------------------------------------------------------

any Expedia Entity and (iii) any other Liabilities expressly assigned to Expedia
or any Expedia Entity under this Agreement.

 

2.3 Expedia Participation in IAC Benefit Plans. Except as expressly provided in
this Agreement, effective as of the Close of the Effective Date, Expedia and
each other Expedia Entity shall cease to be a Participating Company in any IAC
Benefit Plan, and IAC and Expedia shall take all necessary action before the
Effective Date to effectuate such cessation as a Participating Company.

 

2.4 Terms of Participation by Expedia Employees in Expedia Benefit Plans. IAC
and Expedia shall agree on methods and procedures, including, without
limitation, amending the respective Benefit Plan documents, to prevent Expedia
Employees from receiving duplicative benefits from the IAC Benefit Plans and the
Expedia Benefit Plans. With respect to Expedia Employees, each Expedia Benefit
Plan shall provide that all service, all compensation and all other
benefit-affecting determinations that, as of the Close of the Effective Date
were recognized under the corresponding IAC Benefit Plan shall, as of
Immediately after the Effective Date receive full recognition, credit and
validity and be taken into account under such Expedia Benefit Plan to the same
extent as if such items occurred under such Expedia Benefit Plan, except to the
extent that duplication of benefits would result or for benefit accrual to the
extent that Expedia adopts a final average pay defined benefit pension plan.

 

2.5 Commercially Reasonable Efforts. IAC and Expedia shall use commercially
reasonable efforts to (a) enter into any necessary agreements to accomplish the
assumptions and transfers contemplated by this Agreement; and (b) provide for
the maintenance of the necessary participant records, the appointment of the
trustees and the engagement of recordkeepers, investment managers, providers,
insurers, etc.

 

2.6 Regulatory Compliance. IAC and Expedia shall, in connection with the actions
taken pursuant to this Agreement, cooperate in making any and all appropriate
filings required under the Code, ERISA and any applicable securities laws,
implementing all appropriate communications with participants, transferring
appropriate records and taking all such other actions as may be necessary and
appropriate to implement the provisions of this Agreement in a timely manner.

 

2.7 Approval by IAC as Sole Stockholder. Prior to the Effective Time, IAC shall
cause Expedia to adopt the Expedia 2005 Long-Term Incentive Plan.

 

ARTICLE III

SAVINGS PLANS

 

3.1 Savings Plan. Effective as of the Effective Date, Expedia shall establish
the Expedia Retirement Savings Plan and the Expedia Retirement Savings Plan
Trust. As soon as practical following the establishment of the Expedia
Retirement Savings Plan and the Expedia Retirement Savings Plan Trust, IAC shall
cause the accounts of the Expedia Employees to be transferred to the Expedia
Retirement Savings Plan and the Expedia Retirement Savings Plan Trust in cash or
such other assets as mutually agreed by IAC and Expedia, and Expedia shall cause
the Expedia Retirement Savings Plan to assume and be solely responsible for all
Liabilities

 

-8-



--------------------------------------------------------------------------------

for plan benefits (but not legal Liabilities, such as penalties for violation of
law, if applicable, relating to the administration of plan benefits by IAC prior
to the Effective Time and during such time as IAC owned 100% of an Expedia
Entity with respect to which IAC administered plan benefits, it being understood
that Expedia shall be responsible for such legal Liabilities incurred during
such periods prior to the Effective Time during which IAC did not own 100% of
such Expedia Entities) under the Expedia Retirement Savings Plan to or relating
to Expedia Employees whose accounts are transferred from the IAC Retirement
Savings Plan. Notwithstanding the foregoing, IAC Common Stock that is held in
the accounts of Expedia Employees and any outstanding participant loans to
Expedia Employees whose accounts are transferred under the IAC Retirement
Savings Plan shall be transferred to the Expedia Retirement Savings Plan in kind
and shall thereafter be treated in the manner set forth in Section 3.2. IAC and
Expedia agree to cooperate in making all appropriate filings and taking all
reasonable actions required to implement the provisions of this Section 3.1;
provided that Expedia acknowledges that it will be responsible for complying
with any requirements and applying for any determination letters with respect to
the Expedia Retirement Savings Plan.

 

3.2 Stock Considerations. To the extent that IAC Employees and Former IAC
Employees receive shares of Expedia Common Stock in connection with the
Separation with respect to IAC Common Stock held under the IAC Retirement
Savings Plan, such shares will be deposited in an Expedia Common Stock Fund
under the IAC Retirement Savings Plan. To the extent that Expedia Employees and
Former Expedia Employees hold shares of IAC Common Stock in their IAC Common
Stock Fund under the Expedia Retirement Savings Plan following the transfer from
the IAC Retirement Savings Plan to the Expedia Retirement Savings Plan set forth
in Section 3.1, the Expedia Retirement Savings Plan shall permit such employees
to continue to hold such shares in an IAC Common Stock Fund under the Expedia
Retirement Savings Plan following such transfer. Following the Effective Date,
Expedia Employees and Former Expedia Employees shall not be permitted to acquire
shares of IAC Common Stock in the IAC Common Stock Fund under the Expedia
Retirement Savings Plan and IAC Employees and Former IAC Employees shall not be
permitted to acquire shares of Expedia Common Stock in the Expedia Common Stock
Fund under the IAC Retirement Savings Plan. IAC and Expedia shall assume sole
responsibility for ensuring that their respective Savings Plans are maintained
in compliance with applicable laws with respect to holding shares of common
stock of the other entity.

 

ARTICLE IV

HEALTH AND WELFARE PLANS

 

4.1 General.

 

(a) Establishment of Expedia Health and Welfare Plans. Effective as of the
Effective Date, Expedia shall adopt Health and Welfare Plans for the benefit of
Expedia Employees, and Expedia shall be responsible for all Liabilities relating
to, arising out of or resulting from health and welfare coverage or claims
incurred by or on behalf of Expedia Employees or their covered dependents under
the Expedia Health and Welfare Plans prior to, on or after the Effective Date.

 

-9-



--------------------------------------------------------------------------------

(b) Retention of Sponsorship and Liabilities. Following the Effective Date, IAC
shall retain:

 

(i) sponsorship of all IAC Health and Welfare Plans and any trust or other
funding arrangement established or maintained with respect to such plans,
including any “voluntary employee’s beneficiary association,” or any assets held
as of the Effective Date with respect to such plans; and

 

(ii) all Liabilities relating to, arising out of, or resulting from health and
welfare coverage or claims incurred by or on behalf of IAC Employees or Former
IAC Employees or their covered dependents under the IAC Health and Welfare Plans
prior to, on or before the Effective Date.

 

IAC shall not assume any Liability relating to health and welfare claims
incurred by or on behalf of Expedia Employees or Former Expedia Employees or
their respective covered dependents prior to, on or after the Effective Date,
and such claims shall be satisfied pursuant to Section 4.1(a). A claim or
Liability (1) for medical, dental, vision and/or prescription drug benefits
shall be deemed to be incurred upon the rendering of health services giving rise
to the obligation to pay such benefits; (2) for life insurance and accidental
death and dismemberment and business travel accident insurance benefits and
workers’ compensation benefits shall be deemed to be incurred upon the
occurrence of the event giving rise to the entitlement to such benefits; (3) for
salary continuation or other disability benefits shall be deemed to be incurred
upon the effective date of an individual’s disability giving rise to the
entitlement to such benefits under the applicable disability policy; and (4) for
a period of continuous hospitalization shall be deemed to be incurred on the
date of admission to the hospital.

 

4.2 Vendor Contracts.

 

(a) Third-Party ASO Contracts, Group Insurance Policies and HMOs. IAC and
Expedia shall use commercially reasonable efforts to obligate the third party
administrator to each administrative-services-only contract with a third-party
administrator that relates to any of the IAC Health and Welfare Plans (an “ASO
Contract”), each group insurance policy that relates to any of the IAC Health
and Welfare Plans (“Group Insurance Policies”) and each agreement with a Health
Maintenance Organization that provides medical services under the IAC Health and
Welfare Plans (“HMO Agreements”), in each case, in existence as of the date of
this Agreement that is applicable to Expedia Employees, to enter into a separate
ASO Contract, Group Insurance Policy and HMO Agreement, as applicable, with
Expedia providing for substantially similar terms and conditions as are
contained in the ASO Contracts, Group Insurance Policies and HMO Agreements, as
applicable, to which IAC is a party. Such terms and conditions shall include the
financial and termination provisions, performance standards, methodology,
auditing policies, quality measures and reporting requirements.

 

(b) Effect of Change in Rates. IAC and Expedia shall use commercially reasonable
efforts to cause each of the insurance companies and third-party administrators
providing services and benefits under the IAC Health and Welfare Plans and the
Expedia Health and Welfare Plans to maintain the premium and/or administrative
rates based on the aggregate number of participants in both the IAC Health and
Welfare Plans and the Expedia Health and

 

-10-



--------------------------------------------------------------------------------

Welfare Plans as of Immediately Prior to the Effective Date through the end of
the year in which the Effective Date occurs. To the extent they are not
successful in such efforts, IAC and Expedia shall each bear the revised premium
or administrative rates attributable to the individuals covered by their
respective Health and Welfare Plans.

 

4.3 Flexible Benefit Plan. Effective as of the Effective Date, Expedia shall
establish the Expedia Flexible Benefit Plan. Prior to the Effective Date, IAC
and Expedia shall take all actions necessary or appropriate so that, effective
as of the Close of the Effective Date, (a) the account balances (whether
positive or negative) (the “Transferred Account Balances”) under the health care
reimbursement program, the transit and parking reimbursement program and the
dependent care reimbursement program of the IAC Flexible Benefit Plan (all of
such accounts, “IAC Flexible Benefit Plan”) of the Expedia Employees who are
participants in IAC Flexible Benefit Plan (the “Covered Employees”) shall be
transferred to the Expedia Flexible Benefit Plan; (b) the elections,
contribution levels and coverage levels of the Covered Employees shall apply
under the Expedia Flexible Benefit Plan in the same manner as under the IAC
Flexible Benefit Plan; and (c) the Covered Employees shall be reimbursed from
the Expedia Flexible Benefit Plan for claims incurred at any time during the
plan year of the IAC Flexible Benefit Plan in which the Effective Time occurs
submitted to the Expedia Flexible Benefit Plan from and after the Effective Date
on the same basis and the same terms and conditions as under the IAC Flexible
Benefit Plan.

 

4.4 Workers’ Compensation Liabilities.

 

(a) Except as provided below, all workers’ compensation Liabilities relating to,
arising out of, or resulting from any claim by an IAC Employee, Former IAC
Employee, Expedia Employee and Former Expedia Employee that results from an
accident occurring, or from an occupational disease which becomes manifest, on
or before the Close of the Effective Date shall be retained by IAC. All workers’
compensation Liabilities relating to, arising out of, or resulting from any
claim by an IAC Employee or Former IAC Employee that results from an accident
occurring, or from an occupational disease which becomes manifest, on or after
the Effective Date shall be retained by IAC. All workers’ compensation
Liabilities relating to, arising out of, or resulting from any claim by an
Expedia Employee or Former Expedia Employee that results from an accident
occurring, or from an occupational disease which becomes manifest, on or after
the Effective Date shall be retained by Expedia. For purposes of this Agreement,
a compensable injury shall be deemed to be sustained upon the occurrence of the
event giving rise to eligibility for workers’ compensation benefits or at the
time that an occupational disease becomes manifest, as the case may be. IAC,
Expedia and the other Expedia Entities shall cooperate with respect to any
notification to appropriate governmental agencies of the Effective Time and the
issuance of new, or the transfer of existing, workers’ compensation insurance
policies and claims handling contracts.

 

(b) The parties acknowledge that Expedia and the Expedia Entities have been part
of IAC’s workers’ compensation insurance program for certain periods prior to
the Effective Date. For the program covering the term October 1, 2004 to the
Effective Date (the “Current Term”), IAC will continue to administer the program
and absorb all administrative costs associated with this obligation, and Expedia
agrees to the following cost adjustments. Expedia will receive a pro-rated
return premium covering the period from the Effective Date to

 

-11-



--------------------------------------------------------------------------------

October 1, 2005. The return premium will be received either on October 31, 2005
after Expedia fulfills its obligation of reimbursement to IAC for all monthly
insurance charges up to October 1, 2005 or through the forgiveness of pre-paid
insurance obligations of the Expedia Entities to IAC from the Effective Date to
October 1, 2005. In addition, for both the program covering the Current Term and
programs covering periods prior to the start of the Current Term, the Expedia
Entities will be eligible for a one-time dividend, valued and payable on
October 31, 2008, based on ultimate loss development as advised by IAC
broker/consultants or recognized authority selected by IAC and reasonably
acceptable to Expedia.

 

4.5 Payroll Taxes and Reporting of Compensation. IAC and Expedia shall, and
shall cause the other IAC Entities and the other Expedia Entities to,
respectively, take such action as may be reasonably necessary or appropriate in
order to minimize Liabilities related to payroll taxes after the Effective Date.
IAC and Expedia shall, and shall cause the other IAC Entities and the other
Expedia Entities to, respectively, each bear its responsibility for payroll tax
obligations and for the proper reporting to the appropriate governmental
authorities of compensation earned by their respective employees after the Close
of the Effective Date, including compensation related to the exercise of
Options.

 

4.6 COBRA and HIPAA Compliance. IAC shall be responsible for administering
compliance with the health care continuation requirements of COBRA, the
certificate of creditable coverage requirements of HIPAA, and the corresponding
provisions of the IAC Health and Welfare Plans with respect to IAC Employees and
Former IAC Employees and their covered dependents who incur a COBRA qualifying
event or loss of coverage under the IAC Health and Welfare Plans at any time
before, on or after the Effective Time. Expedia or another Expedia Entity shall
be responsible for administering compliance with the health care continuation
requirements of COBRA, the certificate of creditable coverage requirements of
HIPAA, and the corresponding provisions of the Expedia Health and Welfare Plans
and/or the IAC Health and Welfare Plans with respect to Expedia Employees and
Former Expedia Employees and their covered dependents who incur a COBRA
qualifying event or loss of coverage under the Expedia Health and Welfare Plans
and/or the IAC Health and Welfare Plans at any time before, on or after the
Effective Time. The Parties hereto agree that the consummation of the
transactions contemplated by this Agreement and the Separation Agreement shall
not constitute a COBRA qualifying event for any purpose of COBRA.

 

4.7 VEBA. Effective as of the Effective Date, Expedia shall establish the
Expedia VEBA for the purpose of funding certain Expedia Health and Welfare
Plans. As soon as practicable following the Effective Date, IAC shall contribute
a lump sum amount in cash to Expedia equal to the excess, if any, of (a) IAC
budget rates for self-insured medical, dental and vision care plans applicable
to Expedia Employees and Former Expedia Employees, in each case, from January 1,
2005 through the Effective Date over (b) the sum of actual claims paid to
Expedia Employees and Former Expedia Employees from self-insured medical, dental
and vision care plans from January 1, 2005 through the Effective Date, which
amount shall be contributed by Expedia to the Expedia VEBA upon receipt by
Expedia from IAC.

 

-12-



--------------------------------------------------------------------------------

ARTICLE V

EXECUTIVE BENEFITS AND OTHER BENEFITS

 

5.1 Assumption of Obligations. Except as provided in this Agreement, effective
as of the Effective Time, Expedia shall assume and be solely responsible for all
Liabilities to or relating to Expedia Employees and Former Expedia Employees
under all IAC Executive Benefit Plans and Expedia Executive Benefit Plans. The
Parties hereto agree that none of the transactions contemplated by the
Separation Agreement or any of the Ancillary Agreements, including, without
limitation, this Agreement, constitutes a “change in control,” “change of
control” or similar term, as applicable, within the meaning of any Employee
Benefit Plan.

 

5.2 IAC Incentive Plans.

 

(a) Expedia Bonus Awards. Expedia shall be responsible for determining all bonus
awards that would otherwise be payable under the IAC Incentive Plans to Expedia
Employees for the Effective Time Year. Expedia shall also determine for Expedia
Employees (i) the extent to which established performance criteria (as
interpreted by Expedia, in its sole discretion) have been met, and (ii) the
payment level for each Expedia Employee. Expedia shall assume all Liabilities
with respect to any such bonus awards payable to Expedia Employees for the
Effective Time Year and thereafter.

 

(b) IAC Bonus Awards. IAC shall retain all Liabilities with respect to any bonus
awards payable under the IAC Incentive Plans to IAC Employees for the Effective
Time Year and thereafter.

 

5.3 IAC Long-Term Incentive Plans. IAC and Expedia shall use commercially
reasonable efforts to take all actions necessary or appropriate so that each
outstanding Option and Award granted under any IAC Long-Term Incentive Plan held
by any individual shall be adjusted as set forth in this Article V. The
adjustments set forth below shall be the sole adjustments made with respect to
Old IAC Options, IAC Restricted Stock Units and IAC Restricted Stock in
connection with the Reverse Stock Split and the other transactions contemplated
by the Separation Agreement.

 

(a) Vested Old IAC Options. As determined by the Compensation/Benefits Committee
of the IAC Board of Directors (the “Committee”) pursuant to its authority under
the applicable IAC Long-Term Incentive Plan, each Old IAC Option that is vested
as of the Effective Time shall be converted into both an Expedia Option and a
New IAC Option and shall otherwise be subject to the same terms and conditions
after the Effective Time as the terms and conditions applicable to such Old IAC
Option immediately prior to the Effective Time; provided, however, that from and
after the Effective Time (i) the number of shares of IAC Common Stock subject to
such New IAC Option, rounded down to the nearest whole share, shall be equal to
one half the number of shares of IAC Common Stock subject to such Old IAC Option
immediately prior to the Reverse Stock Split and the Effective Time, (ii) the
number of shares of Expedia Common Stock subject to such Expedia Option, rounded
down to the nearest whole share, shall be equal to one half the number of shares
of IAC Common Stock subject to the Old IAC Option immediately prior to the
Reverse Stock Split and the Effective Time, (iii) the per share exercise price
of such New IAC Option, rounded up to the nearest whole cent, shall be equal to
the

 

-13-



--------------------------------------------------------------------------------

quotient obtained by dividing (x) the per share exercise price of such Old IAC
Option immediately prior to the Reverse Stock Split and the Effective Time by
(y) the IAC Ratio and (iv) the per share exercise price of the Expedia Option,
rounded up to the nearest whole cent, shall be equal to the quotient obtained by
dividing (x) the per share exercise price of the Old IAC Option immediately
prior to the Reverse Stock Split and the Effective Time by (y) the Expedia
Ratio; provided, however, the exercise price, the number of shares of IAC Common
Stock and Expedia Common Stock subject to such options and the terms and
conditions of exercise of such options shall be determined in a manner
consistent with the requirements of Section 409A of the Code; provided, further,
that, in the case of any Old IAC Option to which Section 421 of the Code applies
by reason of its qualification under Section 422 of the Code as of immediately
prior to the Effective Time, the exercise price, the number of shares of IAC
Common Stock and Expedia Common Stock subject to such option and the terms and
conditions of exercise of such option shall be determined in a manner consistent
with the requirements of Section 424(a) of the Code.

 

(b) Unvested Old IAC Options Held by IAC Employees and Former IAC Employees
other than Barry Diller. As determined by the Committee pursuant to its
authority under the applicable IAC Long-Term Incentive Plan, each Old IAC Option
held by an IAC Employee or a Former IAC Employee (other than Barry Diller) that
is unvested as of the Effective Time shall be subject to the same terms and
conditions after the Effective Time as the terms and conditions applicable to
such Old IAC Option immediately prior to the Effective Time; provided, however,
that from and after the Effective Time (i) the number of shares of IAC Common
Stock subject to such New IAC Option, rounded down to the nearest whole share,
shall be equal to the product of (x) the number of shares of IAC Common Stock
subject to such Old IAC Option immediately prior to the Reverse Stock Split and
the Effective Time and (y) the IAC Ratio and (ii) the per share exercise price
of such New IAC Option, rounded up to the nearest whole cent, shall be equal to
the quotient obtained by dividing (x) the per share exercise price of such Old
IAC Option immediately prior to the Reverse Stock Split and the Effective Time
by (y) the IAC Ratio; provided, however, the exercise price, the number of
shares of IAC Common Stock subject to such option and the terms and conditions
of exercise of such option shall be determined in a manner consistent with the
requirements of Section 409A of the Code; provided, further, that, in the case
of any Old IAC Option to which Section 421 of the Code applies by reason of its
qualification under Section 422 of the Code as of immediately prior to the
Effective Time, the exercise price, the number of shares of IAC Common Stock
subject to such option and the terms and conditions of exercise of such option
shall be determined in a manner consistent with the requirements of
Section 424(a) of the Code.

 

(c) Unvested Old IAC Options Held by Expedia Employees and Former Expedia
Employees other than Barry Diller. As determined by the Committee pursuant to
its authority under the applicable IAC Long-Term Incentive Plan, each Old IAC
Option held by an Expedia Employee or Former Expedia Employee (other than Barry
Diller) that is unvested as of the Effective Time shall be converted into an
Expedia Option and shall otherwise be subject to the same terms and conditions
after the Effective Time as the terms and conditions applicable to such Old IAC
Option immediately prior to the Effective Time; provided, however, that from and
after the Close of the Effective Time (i) the number of shares of Expedia Common
Stock subject to such Option, rounded down to the nearest whole share, shall be
equal to the product of (x) the number of shares of IAC Common Stock subject to
such Old IAC Option immediately prior to

 

-14-



--------------------------------------------------------------------------------

the Reverse Stock Split and the Effective Time and (y) the Expedia Ratio and
(ii) the per share exercise price of such Expedia Option, rounded up to the
nearest whole cent, shall be equal to the quotient obtained by dividing (x) the
per share exercise price of such Old IAC Option immediately prior to the Reverse
Stock Split and the Effective Time by (y) the Expedia Ratio; provided, however,
the exercise price, the number of shares of Expedia Common Stock subject to such
option and the terms and conditions of exercise of such option shall be
determined in a manner consistent with the requirements of Section 409A of the
Code; provided, further, that, in the case of any Old IAC Option to which
Section 421 of the Code applies by reason of its qualification under Section 422
of the Code as of the Effective Time, the exercise price, the number of shares
of Expedia Common Stock subject to such option and the terms and conditions of
exercise of such option shall be determined in a manner consistent with the
requirements of Section 424(a) of the Code.

 

(d) Unvested Old IAC Options Held by Mr. Diller. As determined by the Committee
pursuant to its authority under the applicable IAC Long-Term Incentive Plan,
each Old IAC Option held by Barry Diller that is unvested as of the Effective
Time shall be converted into both an Expedia Option and a New IAC Option and
shall otherwise be subject to the same terms and conditions after the Effective
Time as the terms and conditions applicable to such Old IAC Option immediately
prior to the Effective Time; provided, however, that from and after the
Effective Time (i) the number of shares of IAC Common Stock subject to such New
IAC Option, rounded down to the nearest whole share, shall be equal to one half
the number of shares of IAC Common Stock subject to such Old IAC Option
immediately prior to the Reverse Stock Split and the Effective Time, (ii) the
number of shares of Expedia Common Stock subject to such Expedia Option, rounded
down to the nearest whole share, shall be equal to one half the number of shares
of IAC Common Stock subject to the Old IAC Option immediately prior to the
Reverse Stock Split and the Effective Time, (iii) the per share exercise price
of such New IAC Option, rounded up to the nearest whole cent, shall be equal to
the quotient obtained by dividing (x) the per share exercise price of such Old
IAC Option immediately prior to the Reverse Stock Split and the Effective Time
by (y) the IAC Ratio and (iv) the per share exercise price of the Expedia
Option, rounded up to the nearest whole cent, shall be equal to the quotient
obtained by dividing (x) the per share exercise price of the Old IAC Option
immediately prior to the Reverse Stock Split and the Effective Time by (y) the
Expedia Ratio; provided, however, the exercise price, the number of shares of
IAC Common Stock and Expedia Common Stock subject to such options and the terms
and conditions of exercise of such options shall be determined in a manner
consistent with the requirements of Section 409A of the Code. Following
completion of the Effective Time, the satisfaction of conditions to vesting of
Mr. Diller’s New IAC Options governed by this Section 5.3(d) will be determined
based on Mr. Diller’s employment with IAC, and the satisfaction of conditions to
vesting of Mr. Diller’s Expedia Options governed by this Section 5.3(d) will be
determined based on Mr. Diller’s employment with Expedia.

 

(e) IAC Restricted Stock Units Held by IAC Employees and Former IAC Employees.
As determined by the Committee pursuant to its authority under the applicable
IAC Long-Term Incentive Plan, each IAC Restricted Stock Unit held by an IAC
Employee or a Former IAC Employee shall be subject to the same terms and
conditions after the Effective Time as the terms and conditions applicable to
such IAC Restricted Stock Unit immediately prior to the Effective Time;
provided, however, that from and after the Close of the Effective Time, the
number of shares of IAC Common Stock covered by each IAC Restricted Stock Unit,
rounded to

 

-15-



--------------------------------------------------------------------------------

the nearest whole share, shall be equal to the product of (x) the number of
shares of IAC Common Stock covered by such IAC Restricted Stock Unit immediately
prior to the Reverse Stock Split and the Effective Time and (y) the IAC Ratio.

 

(f) IAC Restricted Stock Units Held by Expedia Employees and Former Expedia
Employees. As determined by the Committee pursuant to its authority under the
applicable IAC Long-Term Incentive Plan, each IAC Restricted Stock Unit held by
an Expedia Employee or a Former Expedia Employee as of the Effective Time shall
be converted into an Expedia Restricted Stock Unit, and shall otherwise be
subject to the same terms and conditions after the Effective Time as the terms
and conditions applicable to such IAC Restricted Stock Unit immediately prior to
the Effective Time; provided, however, that from and after the Close of the
Effective Time, the number of shares of Expedia Common Stock covered by such
Expedia Restricted Stock Unit held by the participant, as applicable, rounded to
the nearest whole share, shall be equal to the product of (x) the number of
shares of IAC Common Stock covered by such IAC Restricted Stock Unit immediately
prior to the Reverse Stock Split and the Effective Time and (y) the Expedia
Ratio.

 

(g) IAC Restricted Stock. Shares of IAC Restricted Stock that are outstanding
immediately prior to the Reverse Stock Split and the Effective Time shall be
treated in the Reverse Stock Split and the Reclassification (as defined in the
Separation Agreement) in the same manner as other outstanding shares of IAC
common stock are treated in the Reverse Stock Split and the Reclassification and
will otherwise be subject to the same terms and conditions (including vesting
conditions) applicable to such shares of IAC Restricted Stock immediately prior
to the Reverse Stock Split and the Effective Time.

 

(h) Foreign Grants/Awards. To the extent that the IAC Awards or any of the Old
IAC Options are granted to non-U.S. employees under any domestic or foreign
equity-based incentive program sponsored by an IAC Entity, IAC and Expedia shall
use their commercially reasonable efforts to preserve, at and after the
Effective Time, the value and tax treatment accorded to such Old IAC Options and
such IAC Awards granted to non-U.S. employees under any domestic or foreign
equity-based incentive program sponsored by an IAC Entity.

 

(i) Miscellaneous Option and Other Award Terms. After the Effective Date, New
IAC Options and IAC Awards adjusted pursuant to Section 5.3, regardless of by
whom held, shall be settled by IAC pursuant to the terms of the applicable IAC
Long-Term Incentive Plan, and Expedia Options and Expedia Awards, regardless of
by whom held, shall be settled by Expedia pursuant to the terms of the Expedia
Long-Term Incentive Plan. Accordingly, it is intended that, to the extent of the
issuance of such Expedia Options and Expedia Awards in connection with the
adjustment provisions of this Section 5.3, the Expedia Long-Term Incentive Plan
shall be considered a successor to each of the IAC Long-Term Incentive Plans and
to have assumed the obligations of the applicable IAC Long-Term Incentive Plan
to make the adjustment of the IAC Options and IAC Awards as set forth in this
Section 5.3. The Effective Time shall not constitute a termination of employment
for any Expedia Employees for purposes of any New IAC Option or IAC Award and,
except as otherwise provided in this Agreement, with respect to grants adjusted
pursuant to this Section 5.3, employment with Expedia shall be treated as
employment with IAC with respect to New IAC Options or IAC Awards held by
Expedia Employees and employment with IAC shall be treated as employment with
Expedia with respect

 

-16-



--------------------------------------------------------------------------------

to Expedia Options and Expedia Awards held by IAC Employees. Mr. Diller shall be
treated as an IAC Employee with respect to continued exercisability of vested
New IAC Options and Mr. Diller shall be treated as an Expedia Employee with
respect to continued exercisability of vested Expedia Options.

 

(j) Waiting Period for Exercisability of Options and Grant of Options and
Awards. The New IAC Options and Expedia Options shall not be exercisable during
a period beginning on a date prior to the Effective Date determined by IAC in
its sole discretion, and continuing until the IAC Post-Separation Stock Value
and the Expedia Stock Value are determined after the Effective Time, or such
longer period as IAC, with respect to New IAC Options, and Expedia, with respect
to Expedia Options, determines necessary to implement the provisions of this
Section 5.3. The IAC Restricted Stock Units and Expedia Restricted Stock Units
shall not be settled during a period beginning on a date prior to the Effective
Date determined by IAC in its sole discretion, and continuing until the IAC
Post-Separation Stock Value and the Expedia Stock Value are determined
immediately after the Effective Time, or such longer period as IAC, with respect
to IAC Restricted Stock Units, and Expedia, with respect to Expedia Restricted
Stock Units, determines necessary to implement the provisions of this
Section 5.3.

 

(k) Restrictive Covenants. Following the Effective Date, Expedia shall use
commercially reasonable efforts to monitor the Expedia Employees and Former
Expedia Employees to determine whether any such Expedia Employees or Former
Expedia Employees have breached any of the restrictive covenants in the
agreements evidencing the terms of their New IAC Options and IAC Awards. As soon
as practicable following Expedia’s reasonable belief that an Expedia Employee or
Former Expedia Employee has breached any such covenant, Expedia shall provide
IAC in writing with the name and address of such employee or former employee and
the name and address of the enterprise in which such employee or former employee
is believed to have been engaged. Notwithstanding the foregoing or anything in
any agreement evidencing the terms of any New IAC Options and IAC Awards or
otherwise to the contrary, it shall not be a violation of any IAC
non-competition or non-solicitation of clients or customers covenant for an
Expedia Employee to engage in acts on behalf of Expedia or an Expedia Entity
that are otherwise prohibited by the terms of such non-competition or
non-solicitation of clients or customers covenants and it shall not be a
violation of any Expedia non-competition or non-solicitation of clients or
customers covenant for an IAC Employee to engage in acts on behalf of IAC or an
IAC Entity that are otherwise prohibited by the terms of such non-competition or
non-solicitation of clients or customers covenants. In addition, following the
Effective Time, the restrictive covenants (including without limitation any
proprietary rights agreements or confidential information covenants) to which
any Expedia Employee or Former Expedia Employee are party shall run in favor of
Expedia (and, to the extent relating to IAC, shall run in favor of IAC to the
same extent that they ran in favor of IAC immediately prior to the Effective
Time; provided, that the Effective Time shall be treated as a termination of
employment from IAC for purposes of the duration of IAC’s ability to enforce the
restrictive covenant) and the restrictive covenants to which any IAC Employee or
Former IAC Employee are party shall run in favor of IAC. Any employment
agreement between IAC and an Expedia Employee or Former Expedia Employee shall
as of the Effective Time be assigned by IAC to Expedia and assumed by Expedia.

 

-17-



--------------------------------------------------------------------------------

5.4 Registration Requirements. As soon as possible following the time as of
which the Registration Statement (as defined in the Separation Agreement) is
declared effective by the Securities and Exchange Commission but in any case
before the Effective Date and before the date of issuance or grant of any
Expedia Option and/or shares of Expedia Common Stock pursuant to this Article V,
Expedia agrees that it shall file a Form S-8 Registration Statement with respect
to and cause to be registered pursuant to the Securities Act of 1933, as
amended, the shares of Expedia Common Stock authorized for issuance under the
Expedia Long-Term Incentive Plan as required pursuant to such Act and any
applicable rules or regulations thereunder, with such registration to be
effective prior to the Effective Date. IAC agrees that, following the Effective
Date, it shall use reasonable efforts to continue to maintain a Form S-8
Registration Statement with respect to and cause to be registered pursuant to
the Securities Act of 1933, as amended, the shares of IAC Common Stock
authorized for issuance under the IAC Long-Term Incentive Plans as required
pursuant to such Act and any applicable rules or regulations thereunder.

 

5.5 IAC Executive Deferred Compensation Plans. Effective as of the Effective
Date, Expedia shall establish a deferred compensation plan that is substantially
identical to the IAC Executive Deferred Compensation Plan to provide benefits to
Expedia Employees and Former Expedia Employees from and after the Effective Date
who were participants in the IAC Executive Deferred Compensation Plan as of
immediately prior to the Effective Date.

 

5.6 Severance. An Expedia Employee shall not be deemed to have terminated
employment for purposes of determining eligibility for severance benefits in
connection with or in anticipation of the consummation of the transactions
contemplated by the Separation Agreement. Expedia shall be solely responsible
for all Liabilities in respect of all costs arising out of payments and benefits
relating to the termination or alleged termination of any Expedia Employee or
Former Expedia Employee’s employment that occurs prior to, as a result of, in
connection with or following the consummation of the transactions contemplated
by the Separation Agreement, including any amounts required to be paid
(including any payroll or other taxes), and the costs of providing benefits,
under any applicable severance, separation, redundancy, termination or similar
plan, program, practice, contract, agreement, law or regulation (such benefits
to include any medical or other welfare benefits, outplacement benefits, accrued
vacation, and taxes).

 

ARTICLE VI

GENERAL AND ADMINISTRATIVE

 

6.1 Sharing of Participant Information. IAC and Expedia shall share, and IAC
shall cause each other IAC Entity to share, and Expedia shall cause each other
Expedia Entity to share with each other and their respective agents and vendors
(without obtaining releases) all participant information necessary for the
efficient and accurate administration of each of the Expedia Benefit Plans and
the IAC Benefit Plans. IAC and Expedia and their respective authorized agents
shall, subject to applicable laws, be given reasonable and timely access to, and
may make copies of, all information relating to the subjects of this Agreement
in the custody of the other Party, to the extent necessary for such
administration. Until the Close of the Effective Date, all participant
information shall be provided in the manner and medium applicable to
Participating Companies in IAC Benefit Plans generally, and thereafter until
December 31, 2006,

 

-18-



--------------------------------------------------------------------------------

all participant information shall be provided in a manner and medium as may be
mutually agreed to by IAC and Expedia.

 

6.2 Reasonable Efforts/Cooperation. Each of the Parties hereto will use its
commercially reasonable efforts to promptly take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable under applicable laws and regulations to consummate the transactions
contemplated by this Agreement. Each of the Parties hereto shall cooperate fully
on any issue relating to the transactions contemplated by this Agreement for
which the other Party seeks a determination letter or private letter ruling from
the Internal Revenue Service, an advisory opinion from the Department of Labor
or any other filing (including, but not limited to, securities filings (remedial
or otherwise)), consent or approval with respect to or by a governmental agency
or authority in any jurisdiction in the United States or abroad.

 

6.3 No Third-Party Beneficiaries. This Agreement is solely for the benefit of
the Parties and is not intended to confer upon any other Persons any rights or
remedies hereunder. Except as expressly provided in this Agreement, nothing in
this Agreement shall preclude IAC or any other IAC Entity, at any time after the
Close of the Effective Date, from amending, merging, modifying, terminating,
eliminating, reducing, or otherwise altering in any respect any IAC Benefit
Plan, any benefit under any Benefit Plan or any trust, insurance policy or
funding vehicle related to any IAC Benefit Plan. Except as expressly provided in
this Agreement, nothing in this Agreement shall preclude Expedia or any other
Expedia Entity, at any time after the Close of the Effective Date, from
amending, merging, modifying, terminating, eliminating, reducing, or otherwise
altering in any respect any Expedia Benefit Plan, any benefit under any Benefit
Plan or any trust, insurance policy or funding vehicle related to any Expedia
Benefit Plan.

 

6.4 Audit Rights With Respect to Information Provided.

 

(a) Each of IAC and Expedia, and their duly authorized representatives, shall
have the right to conduct reasonable audits with respect to all information
required to be provided to it by the other Party under this Agreement. The Party
conducting the audit (the “Auditing Party”) may adopt reasonable procedures and
guidelines for conducting audits and the selection of audit representatives
under this Section 6.4. The Auditing Party shall have the right to make copies
of any records at its expense, subject to any restrictions imposed by applicable
laws and to any confidentiality provisions set forth in the Separation
Agreement, which are incorporated by reference herein. The Party being audited
shall provide the Auditing Party’s representatives with reasonable access during
normal business hours to its operations, computer systems and paper and
electronic files, and provide workspace to its representatives. After any audit
is completed, the Party being audited shall have the right to review a draft of
the audit findings and to comment on those findings in writing within thirty
business days after receiving such draft.

 

(b) The Auditing Party’s audit rights under this Section 6.4 shall include the
right to audit, or participate in an audit facilitated by the Party being
audited, of any Subsidiaries and Affiliates of the Party being audited and to
require the other Party to request any benefit providers and third parties with
whom the Party being audited has a relationship, or agents of such Party, to
agree to such an audit to the extent any such Persons are affected by or
addressed

 

-19-



--------------------------------------------------------------------------------

in this Agreement (collectively, the “Non-parties”). The Party being audited
shall, upon written request from the Auditing Party, provide an individual (at
the Auditing Party’s expense) to supervise any audit of a Non-party. The
Auditing Party shall be responsible for supplying, at the Auditing Party’s
expense, additional personnel sufficient to complete the audit in a reasonably
timely manner. The responsibility of the Party being audited shall be limited to
providing, at the Auditing Party’s expense, a single individual at each audited
site for purposes of facilitating the audit.

 

6.5 Fiduciary Matters. It is acknowledged that actions required to be taken
pursuant to this Agreement may be subject to fiduciary duties or standards of
conduct under ERISA or other applicable law, and no Party shall be deemed to be
in violation of this Agreement if it fails to comply with any provisions hereof
based upon its good faith determination that to do so would violate such a
fiduciary duty or standard. Each Party shall be responsible for taking such
actions as are deemed necessary and appropriate to comply with its own fiduciary
responsibilities and shall fully release and indemnify the other Party for any
Liabilities caused by the failure to satisfy any such responsibility.

 

6.6 Consent of Third Parties. If any provision of this Agreement is dependent on
the consent of any third party (such as a vendor) and such consent is withheld,
the Parties hereto shall use commercially reasonable efforts to implement the
applicable provisions of this Agreement to the full extent practicable. If any
provision of this Agreement cannot be implemented due to the failure of such
third party to consent, the Parties hereto shall negotiate in good faith to
implement the provision in a mutually satisfactory manner. The phrase
“commercially reasonable efforts” as used herein shall not be construed to
require any Party to incur any non-routine or unreasonable expense or Liability
or to waive any right.

 

ARTICLE VII

MISCELLANEOUS

 

7.1 Effect If Effective Time Does Not Occur. If the Separation Agreement is
terminated prior to the Effective Date, then this Agreement shall terminate and
all actions and events that are, under this Agreement, to be taken or occur
effective immediately prior to or as of the Close of the Effective Date, or
Immediately after the Effective Date, or otherwise in connection with the
Separation Transactions, shall not be taken or occur except to the extent
specifically agreed by IAC and Expedia.

 

7.2 Relationship of Parties. Nothing in this Agreement shall be deemed or
construed by the Parties or any third party as creating the relationship of
principal and agent, partnership or joint venture between the Parties, it being
understood and agreed that no provision contained herein, and no act of the
Parties, shall be deemed to create any relationship between the Parties other
than the relationship set forth herein.

 

7.3 Affiliates. Each of IAC and Expedia shall cause to be performed, and hereby
guarantees the performance of, all actions, agreements and obligations set forth
in this Agreement to be performed by another IAC Entity or an Expedia Entity,
respectively.

 

-20-



--------------------------------------------------------------------------------

7.4 Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be deemed given to a Party when
(a) delivered to the appropriate address by hand or by nationally recognized
overnight courier service (costs prepaid); (b) sent by facsimile with
confirmation of transmission by the transmitting equipment; or (c) received or
rejected by the addressee, if sent by certified mail, return receipt requested,
in each case to the following addresses and facsimile numbers and marked to the
attention of the person (by name or title) designated below (or to such other
address, facsimile number or person as a Party may designate by notice to the
other Parties):

 

  (a) if to IAC:

 

IAC/InterActiveCorp

152 West 57th Street

New York, NY 10019

Attention: General Counsel

Facsimile No.: (212) 632-9642

 

with copies to:

 

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Attention: Michael S. Katzke, Esq.

Facsimile No.: (212) 403-2345

 

  (b) if to Expedia:

 

Expedia, Inc.

3150 139th Ave SE

Bellevue, WA 98005

Attention: General Counsel

Fax: (425) 679-7251

 

7.5 Incorporation of Separation Agreement Provisions. The following provisions
of the Separation Agreement are hereby incorporated herein by reference, and
unless otherwise expressly specified herein, such provisions shall apply as if
fully set forth herein mutatis mutandis (references in this Section 7.5 to an
“Article” or “Section” shall mean Articles or Sections of the Separation
Agreement, and references in the material incorporated herein by reference shall
be references to the Separation Agreement): Article VII (relating to Survival
and Indemnification); Article XI (relating to Further Assurances); Article IX
(relating to Exchange of Information; Confidentiality); Article X (relating to
Dispute Resolution); Article XIII (relating to Sole Discretion of IAC;
Termination); Article XIV (relating to Miscellaneous).

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Employee Matters Agreement to
be duly executed as of the day and year first above written.

 

IAC/INTERACTIVECORP

By:  

/s/ GREGORY R. BLATT

   

Name: Gregory R. Blatt

   

Title:   Executive Vice President

EXPEDIA, INC.

By:  

/s/ KEENAN M. CONDER

   

Name: Keenan M. Conder

   

Title:   Senior Vice President

 

-22-